DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 216-222, and 224-233 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 03/01/2021, are persuasive. Charles’ teaching that isolated and prepared peptides from cell samples can be detected by MS and used to assess the sensitivity of microbes to antimicrobials does not suggest that generating aerosol, smoke or vapour directly from a microbial population and subjecting the aerosol, smoke or vapour to mass analysis would allow the same analysis. Charles also teaches using an organic solvent to prepare a sample from cellular material, but does not teach adding an organic solvent to the smoke, aerosol or vapour that is generated from the sample. For these reasons, the application of Charles to remedy the deficiencies of Takats and Jarrell is not proper, and the rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        21 May 2021